ASSIGNMENT OF INTELLECTUAL PROPERTY

 

THIS ASSIGNMENT OF INTELLECTUAL PROPERTY (this “Assignment”) is entered into
effective as November 16, 2020 (the “Effective Date”), by and between Frank
Gill, Ryan Johnson and Razor Jacket, LLC, respectively individuals living in
Oregon and an Oregon limited liability company (collectively the “Assignor”),
jointly and severally on the one hand, and Rapid Therapeutic Science
Laboratories, Inc., a Nevada corporation (“Assignee”), on the other hand.

 

WHEREAS, Assignor and Assignee are party to that certain Asset Purchase
Agreement dated October 23, 2020 (as amended to date, the “Asset Purchase
Agreement”), by and between Assignee and Assignor;

 

WHEREAS, Assignor owns certain Intellectual Property related to the business of
Razor Jacket (the “Assigned Intellectual Property”);

 

WHEREAS, Assignor has agreed to assign, convey, and set over unto Assignee, and
hereby does assign, convey, and set over unto Assignee all of Assignor’s right,
title, and interest in and to the Assigned Intellectual Property and certain
Intellectual Property, all in accordance with the terms and conditions of this
Assignment, and pursuant to the terms of the Asset Purchase Agreement, and for
the consideration set forth therein; and

 

WHEREAS, certain capitalized terms used herein which are not otherwise defined
have the meanings given to such terms in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and in the Asset Purchase Agreement, and other good and valuable
consideration, including, but not limited to the Purchase Price and Employment
Terms set forth in the Asset Purchase Agreement, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

1.  Definition of Intellectual Property. As used in this Assignment,
“Intellectual Property” means, without limitation, and in addition to any and
all non-enumerated intellectual property of any nature owed by Razor Jacket
and/or to which Razor Jacket has a right of ownership or assignable other right
or interest, all of the following (directly or indirectly related to, in
connection with, or resulting from Assignor’s work as an independent contractor,
manager and/or employee for or with Razor Jacket or any subsidiary or affiliate
of Razor Jacket/related to the business, operations, sales, marketing,
manufacturing of advertising of Razor Jacket anywhere in the world and all legal
rights, title, or interest in the following (directly or indirectly related to,
in connection with, or resulting from Assignor’s work as an independent
contractor, manager and/or employee for or with Razor Jacket or any subsidiary
or affiliate of Razor Jacket)/related to the business, operations, sales,
marketing, manufacturing or advertising of Razor Jacket, arising under the laws
of the United States, any state, or any other country or international treaty
regime, whether or not filed, perfected, registered or recorded and whether now
or later existing, filed, issued or acquired, including all renewals:

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 1 of 8

--------------------------------------------------------------------------------



(a)  all patents and applications for patents and all related reissues,
reexaminations, divisions, renewals, extensions, provisionals, continuations and
continuations in part, including but not limited to the patents and patent
applications listed in Appendix A (attached hereto and hereby incorporated by
reference into this Assignment);

 

(b)  all copyrights, copyright registrations and copyright applications,
copyrightable works, and all other corresponding rights;

 

(c)  all mask works, mask work registrations and mask work applications, and all
other rights relating to semiconductor design and topography;

 

(d)  all industrial designs, industrial models, utility models, certificates of
invention and other indices of invention ownership, and any related
registrations and applications;

 

(e)  all trade dress and trade names, logos, Internet addresses and domain
names, trademarks and service marks and related registrations and applications,
including any intent to use applications, supplemental registrations and any
renewals or extensions, all other indicia of commercial source or origin, and
all goodwill of any business associated with any of the foregoing;

 

(f)  all inventions (whether patentable or not and whether or not reduced to
practice), invention disclosures, invention notebooks, file histories, know how,
technology, technical data, trade secrets as that term is defined under Texas
Civil Practices & Remedies Code § 134A.002., confidential business information,
manufacturing and production processes and techniques, research and development
information, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer, distributor, reseller
and supplier lists and information, correspondence, records, and other
documentation, and other proprietary information of every kind, including but
not limited to the inventions and invention disclosures listed in Appendix A
(attached hereto and hereby incorporated by reference into this Assignment);

 

(g)  all computer software including but not limited to all source code, object
or executable code, firmware, software compilations, software implementations of
algorithms, software tool sets, compilers, software models and methodologies,
development tools, files, records, technical drawings, and data relating to the
foregoing;

 

(h)  all databases and data collections and all rights in the same;

 

(i)  all rights of paternity, integrity, disclosure, and withdrawal, and any
other rights that may be known or referred to as “moral rights,” in any of the
foregoing;

 

(j)  any rights analogous to those set forth in the preceding clauses and any
other proprietary rights relating to intangible property;

 

(k)  all tangible embodiments of any of the foregoing, in any form and in any
media;

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 2 of 8

--------------------------------------------------------------------------------



(l)  all versions, releases, upgrades, derivatives, enhancements and
improvements of any of the foregoing; and

 

(m)  all statutory, contractual and other claims, demands, and causes of action
for damages, enhanced damages, penalties, royalties, fees, or other recompense
or entitlement to compensation from, or related to infringement,
misappropriation or violation of any of the foregoing Assigned Intellectual
Property, and all of the proceeds from the foregoing that are accrued and unpaid
as of, and/or accruing after, the Effective Date.

 

2.  Intellectual Property Assignment. Assignor hereby assigns, transfers and
conveys, unto Assignee, and Assignee accepts the assignment by Assignor of, all
of Assignor’s right, title, and interest, in and to the Assigned Intellectual
Property, the same to be held and enjoyed by Assignee for its own use and
benefit, and for the use and benefit of its successors, assigns, or other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by Assignor if this assignment and sale had not been made.

 

3.  Covenants. Assignor hereby covenants and agrees that [he/it] will, at any
time upon request, consistent with the terms and conditions of this Agreement
and the Asset Purchase Agreement, execute and deliver any and all papers that
may be necessary or desirable to perfect title to the Assigned Intellectual
Property, and all other rights, title, and interests assigned hereunder, to
Assignee, its successors, assigns, or other legal representatives. Assignor
further covenants and agrees that [he/it] will, at any time upon request,
communicate to Assignee, its successors, assigns or other legal representatives,
such facts as requested by Assignee relating to the Assigned Intellectual
Property.  Assignor hereby further, jointly and severally covenants that it/they
will cooperate in any and all reasonable ways in supporting Assignee’s efforts,
if any, in pursuing or defending claims related to the Assigned Intellectual
Property, including without limitation, testifying, providing declarations,
identifying and gathering evidence to which Assignees reasonably has access or
control, and joining in actions (at Assignee’s expense) as is necessary
according to applicable law for the pursuit or defense of such actions.  

 

4.  Representations and Warranties. To induce Assignee to enter into this
Assignment with Assignor, the Assignor, jointly and severally, represents and
warrants the following:

 

(a) Assignor has all requisite capacity and authority to execute and deliver
this Assignment and any and all other instruments and agreements required to be
executed and delivered by such Assignor pursuant to this Assignment. This
Assignment and any other agreements executed in connection herewith by Assignor
represent valid and binding obligations of Assignor enforceable against Assignor
in accordance with their terms.

 

(b)  Neither the execution and delivery by Assignor of this Assignment, nor the
consummation by Assignor of the transactions contemplated herein, will violate,
or be in conflict with, or constitute a default (or an event or condition that,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
cause the acceleration of the maturity of any debt, liability, contract,
agreement, or other arrangement to which Assignor is a party.

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 3 of 8

--------------------------------------------------------------------------------



(c)  Assignor has not assigned, transferred, or conveyed, and will not hereafter
attempt to assign, transfer, or convey, the Assigned Intellectual Property, or
any other rights, title, and interests assigned hereunder, or any interest or
right therein, to any person or entity other than to Assignee pursuant to this
Assignment. Assignor has no knowledge of any claim of ownership by any other
party in and to the Assigned Intellectual Property assigned hereunder.

 

(d)  No individual other than those identified herein, are or were inventors,
non-employee authors or software programmers, and/or otherwise owners of any
Assigned Intellectual Property, or in the alternative Assignor has acquired, and
attaches hereto as part of Appendix A, operative assignments of all rights and
interests of such third parties as pertain to any portion of Assigned
Intellectual Property.

 

5.  Indemnification. To further induce Assignee to enter into this Assignment,
Assignor agrees and covenants to indemnify, defend, and hold harmless Assignee,
and Assignee’s officers, directors, shareholders, partners, successors, assigns,
agents, and attorneys (collectively, the “Indemnitees” or, each individually, an
“Indemnitee”) from and against all demands, claims, actions, or causes of
action, assessments, losses, taxes, damages, liabilities, costs, and expenses,
including, without limitation, interest, penalties, and reasonable attorneys'
fees and expenses (collectively, “Damages”), asserted against, assessed upon,
resulting to, imposed upon, or incurred by an Indemnitee by reason of or
resulting from a breach or threatened breach of any representation, warranty,
covenant, obligation, or agreement of Assignor contained in or made pursuant to
this Assignment or any facts or circumstances constituting such a breach, or any
such Damages accruing prior to the Effective Date of this Assignment or
otherwise arising as a result of Assignor’s ownership, usage, or handling of the
Assigned Intellectual Property, as well as all other rights, title, and
interests assigned hereunder, prior to the Effective Date of this Assignment.

 

6.  Assumption of Liabilities. Assignee assumes any and all liabilities, if any,
associated with the Assigned Intellectual Property accruing after the Effective
Date.

 

7.  Severability. If any provision of this Assignment is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, then (a) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Assignment a provision as
similar in terms to such illegal, invalid, or unenforceable provision as may be
possible and be legal, valid, and enforceable; and (b) the legality, validity,
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

8.  Confidentiality. Assignor acknowledges and agrees that this Assignment, the
Assigned Intellectual Property (to the extent not publicly accessible at the
execution hereof, or later rendered as such by law or action of Assignee), as
well as all other rights, title, and interests assigned hereunder, as well as
any and all, non-public information pertaining to the business of Assignee is
“Confidential Information” and is the sole and exclusive property of Assignee.
Assignor agrees that it will not, at any time after the Effective Date of this
Assignment, disclose any such Confidential Information to any third party or use
such Confidential Information in any other way adverse to Assignee without
Assignee’s consent. Provisions of this Section shall not

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 4 of 8

--------------------------------------------------------------------------------



apply to information which is or becomes available to the general public through
no fault or actions taken by Assignor or which is required by law to be
disclosed by Assignor, provided that Assignor shall give Assignee written notice
of such requirement prior to disclosure so that Assignee may seek a protective
order or other appropriate relief.

 

9.  Survival of Certain Provisions. All representations, warranties, covenants,
and obligations of Assignor shall survive the termination, expiration, or
cancellation of this Assignment.

 

10.  Successors. The provisions of this Assignment will be binding on the
assigns, successors in interest, personal representatives, estates, heirs, and
legatees of each of the parties hereto.

 

11.  GOVERNING LAW AND VENUE. THIS ASSIGNMENT HAS BEEN EXECUTED IN, AND WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND
APPLIED AND ENFORCED, WITH RESPECT TO CONTRACT LAW ISSUES, IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS AND, WITH RESPECT TO INTELLECTUAL PROPERTY LAW
ISSUES, THE STATUTORY AND REGULATORY LAWS OF THE UNITED STATES AND (AS
APPLICABLE) THE COMMON LAW OF THE COURT OF APPEALS FOR THE FEDERAL CIRCUIT OR
THE FIFTH CIRCUIT COURT OF APPEALS. FURTHERMORE, EACH PARTY AGREES THAT
EXCLUSIVE VENUE FOR ANY ACTION, PROCEEDING OR SUIT ARISING FROM OR OUT OF,
EITHER DIRECTLY OR INDIRECTLY, THIS ASSIGNMENT SHALL BE IN A FEDERAL OR STATE
COURT IN THE STATE OF TEXAS.

 

12.  Amendment. This Assignment may only be amended by the written consent of
all of the parties to this Assignment at the time of such proposed amendment.

 

13.  Entire Agreement; Counterparts. This Assignment contains the entire
understanding among the parties concerning the subject matter contained herein.
There are no representations, agreements, arrangements or understandings, oral
or written, between or among the parties hereto, relating to the subject matter
of this Assignment, which are not fully expressed in such documents. This
Assignment may be executed in one or more counterparts, all of which taken
together will be considered one and the same agreement.

 

14.  Headings. The section headings contained in this Assignment are for
convenience only and should not be construed as part of this Assignment.

 

15.  Waiver. The waiver by any party hereto of a breach of any provision of this
Assignment does not operate as, and should not be construed as, a waiver of any
subsequent breach by any party.

 

 

 

[remainder of page intentionally left blank - signature page follows]

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 5 of 8

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 6 of 8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers or agents, if applicable, effective
as of the Effective Date.

 

ASSIGNOR:

 

Razor Jacket, LLC

 

By: /s/ Ryan Johnson

Its: Managing Member

Printed Name: Ryan Johnson

 

By: /s/ Frank Gill

Its: Managing Member

Printed Name: Frank Gill

 

/s/ Frank Gill

Frank Gill, Individually

 

/s/ Ryan Johnson

Ryan Johnson, Individually

 

 

ASSIGNEE:

 

Rapid Therapeutic Science Laboratories, Inc.

 

By: /s/ Donal R. Schmidt, Jr.

Its: CEO

Printed Name: Donal R. Schmidt, Jr.

 

 

 

[remainder of page intentionally left blank - Appendix A follows]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 7 of 8

--------------------------------------------------------------------------------



 

APPENDIX A

 

1.Exclusive complete process for converting raw hemp or cannabis crude into
distinct isolates of CBD, THC and all other minor cannabinoids and/or associated
terpenes including, but not limited to, the modification of existing commercial
or specialty equipment fabricated and assembled to work in conjunction with
Razor Jacket, LLC’s current processes. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Assignment of Intellectual Property Agreement

Page 8 of 8